Citation Nr: 0907990	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  03-08 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of right 
breast gynecomastia.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's nervous 
condition service connection claim, among other claims.  That 
decision also denied the Veteran's request to reopen his 
previously denied right breast gynecomastia service 
connection claim on the basis that he had not submitted new 
and material evidence.

In March 2007 the Board denied entitlement to a higher 
initial rating for a right breast scar, and remanded the 
gynecomastia and PTSD claims for further development and 
adjudication.



FINDINGS OF FACT

1.  The Veteran's claim for service connection for right 
breast gynecomastia was denied in unappealed November 1976 
and March 1996 rating decisions.

2.  Evidence received since the March 1996 rating decision 
pertains to elements of the claim that were found to be 
absent in prior denial and raises a reasonable possibility of 
substantiating the claim.

3.  A current painful scar is a residual of gynecomastia that 
was incurred in service.

4.  There is a nexus between the Veteran's PTSD and his 
service.



CONCLUSIONS OF LAW

1.  The November 1976 and March 1996 rating decisions denying 
service connection for gynecomastia is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Evidence received since the March 1996 rating decision 
denying service connection for gynecomastia is new and 
material.  38 C.F.R. § 3.156(a) (2008).

3.  The criteria for entitlement to service connection for 
gynecomastia have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2008).

The criteria for entitlement to service connection for PTSD 
have been met. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decisions, 
further notice or assistance is unnecessary to aid the 
Veteran in substantiating the claims on appeal.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence

A finally denied claim may be reopened with new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence is defined as 
existing evidence not previously submitted to VA, and 
material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Right Breast Gynecomastia

In a November 1976 rating decision the RO denied service 
connection for right breast gynecomastia on grounds that the 
condition was a constitutional or developmental abnormality, 
and was not a disability under VA regulations.  A notice of 
disagreement (NOD) was not received and this decision is 
final.

The evidence considered in the November 1976 rating decision 
included the Veteran's service treatment records and an 
August 1976 VA hospital summary.

The Veteran's February 1974 entrance and February 1976 
discharge examinations were negative for any relevant 
abnormalities.  

A September 1974 treatment note indicates that the Veteran 
complained of a lump in his right breast that had been 
present for two weeks.  An impression of "fat rule out 
tumor" was made, and the Veteran was instructed to avoid 
handling the mass.  The Veteran complained of being swollen 
on the right side of his chest in another September 1974 
treatment note, and physical examination revealed a three to 
four centimeter mass on his right breast.  An impression of 
probable gynecomastia, rule out tumor, was made.

A June 1975 treatment record reflects the Veteran's 
complaints of a sub-areolar mass in his right breast that had 
reportedly appeared in February 1974 for a three month 
period.  This mass reportedly reappeared in September 1974 
and had persisted since that time.  A provisional diagnosis 
of gynecomastia was made, and the Veteran was instructed to 
return after he turned 21 years of age for removal of the 
mass should it not resolve itself.

The August 1976 VA hospital summary indicates the Veteran had 
undergone a right simple mastectomy.  It was noted that he 
first noticed a mass in his right breast in 1973, and that 
his mass resolved spontaneously after six or seven months.  
This mass reappeared in September 1974 with further 
enlargement over the next month.  A simple mastectomy was 
conducted to remove this mass.  Pathology revealed benign 
right breast tissue. The diagnosis was gynecomastia.

The Veteran sought to reopen the gynecomastia claim in 
October 1995.  Additional evidence received since the 
November 1976 rating decision included a December 1995 VA 
examination for scars.  This examination confirmed the 
presence of a curvilinear scar over the outer aspect of the 
Veteran's right breast that was white and tender only to 
extreme pressure.  The Veteran's claim to reopen was denied 
in a July 1996 rating decision as no new and material 
evidence had been presented.

A claim to reopen was filed in September 2002.  Additional 
evidence received since the July 1996 rating decision 
included the Veteran's statement that his gynecomastia was 
caused by his purported exposure to ionizing radiation and 
was not a congenital or developmental defect, statements 
written by the Veteran's brother, sister and his friend, as 
well as VA treatment records dated between April 1999 and 
August 2007, the Veteran's service personnel records, and a 
December 2007 VA psychiatric examination.

The lay statements submitted by the Veteran's friend and 
siblings did not address his gynecomastia claim.

The Veteran's service personnel records were negative for 
evidence related to his gynecomastia claim or evidence that 
he had been exposed to radiation.  In addition, his submitted 
VA treatment records were negative for any gynecomastia 
treatments, symptoms or other medical opinions.

The December 2007 VA psychiatric examination reflected the 
Veteran's reports of being exposed to radiation while doing 
preventive maintenance on missile gear, but did not otherwise 
address his gynecomastia claim.

The Veteran's October 1995 claim to reopen was denied because 
he had not submitted new and material evidence.  

The underlying denial was premised on a conclusion that 
gynecomastia was a developmental defect.  Hence new and 
material evidence would be new evidence showing disability 
that was not a developmental defect.  The evidence received 
since the October 1995 denial includes the report of a 
February 2004 examination in which the examiner concluded 
that the Veteran had a painful scar of the right chest that 
was secondary to surgery that was service connected.  The RO 
subsequently granted compensation for the scar under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).

The February 2004 examination provides evidence that the 
Veteran has an acquired disability as opposed to a 
developmental defect.  Hence, new and material evidence has 
been received and the claim is reopened.

Turning to the merits of the reopened claim, the record 
documents a current disability as evidenced by the findings 
of a painful scar.  The service medical records document a 
gynecomastia.  The February 2004 examination provides 
competent evidence linking the current disability to service.  
As the record demonstrates all the elements needed for the 
grant of service connection, the appeal is allowed.

PTSD

The Veteran contends that he now suffers from PTSD as a 
result of several traumatic events he experienced in service, 
including being the victim of repeated physical assaults 
during boot camp, witnessing other recruits being assaulted, 
and experiencing "ground shaking explosions."

The Veteran's February 1974 entrance examination and February 
1976 discharge examination were negative for any relevant 
abnormalities.  His service treatment records were negative 
for any symptoms, treatments or diagnoses of PTSD or any 
other psychiatric condition.

The Veteran's service personnel records reveal that he was 
promoted to a field radio operator in January 1975.   He 
received administrative punishments in December 1974 for an 
unauthorized absence, in October 1975 for failure to obey a 
lawful order, and in February 1976 for failure to control 
access to the barracks.

A December 2003 VA mental health treatment note indicates 
that he was a new patient undertaking his first session.  The 
record reflected his complaints of depressive thoughts and 
anxiety symptoms, as well as his reports of being mistreated 
while in basic training.  He agreed to participate in 
outpatient treatment with a social worker.

A March 2004 VA mental health treatment note indicates that 
the Veteran had received outpatient treatment for depression 
in 1981, and that he was now seeking treatment for a second 
time.  He reported a history of suicide attempts, prior 
alcohol abuse and prior drug use.  A social worker diagnosed 
prolonged PTSD, depressive disorder not otherwise specified 
(NOS), and alcohol abuse in remission.

An April 2002 statement from the Veteran's sister indicated 
that he had told her of the abusive treatment he received 
during boot camp and described various incidents in which he 
felt that there had been excessive physical and verbal abuse, 
belittlement and intimidation against him and others.  She 
indicated that the Veteran has struggled with psychological 
problems since service.

A May 2002 statement from the Veteran's brother indicated 
that the Veteran was a "different person" after service in 
that he was aggressive, violent and withdrawn from society.  
The Veteran had informed him that he and others were beaten.  
His brother observed that the Veteran has had a difficult 
time with life and people since service.

An August 2004 statement submitted by R.A. indicated that he 
had known the Veteran for many years, and that at one time 
the Veteran was a very outgoing, sociable, happy individual 
with many friends.  However, over the course of time, he 
reportedly become very distrusting of others, which the 
author attributed to an increasingly worse state of mind that 
many Veterans suffer from and the continued denial of the 
Veteran's benefits applications.  He also reported that the 
Veteran's case is what happens when an individual undergoes 
"too much stress on a personal and military level," and 
states that he acquired this knowledge as he is a Veteran 
himself.

The Veteran reported that he was first seen for mental health 
treatment in 1981 by a private practitioner for six months in 
a May 2007 VA progress note.  This treatment was reportedly 
unhelpful and he did not seek treatment again until 2003, 
when he began receiving VA treatment.  He did not undergo 
treatment between 2004 and 2007.  He denied combat exposure.  
The psychiatrist noted that the Veteran appeared mildly 
tremulous and very anxious, and he reported that his mood was 
"down," that his anxiety often turned to anger.  An 
assessment of possible PTSD and alcohol dependency/abuse was 
made.

A December 2007 VA psychiatric examination revealed the 
Veteran's reports of experiencing panic symptoms, intrusive 
thoughts, intense anger and violent behavior since service.  
He reported uncontrolled alcohol consumption beginning at age 
25 as well as five previous suicide attempts.  His reported 
employment history consisted of a series of laborer jobs 
which he either quit or was laid off from due to his 
inability to tolerate other workers or the employers, who 
often found the Veteran to be irritable and argumentative.  

The Veteran appeared to be tense and worried during the 
interview, and his mood was described as anxious.  Since 
service, the Veteran reported being disturbed by persistent 
intrusive thoughts, intense fear and anxiety, sleep 
continuity difficulties bought on by nightmares of the 
purported traumatic events, startle response to loud noises, 
avoidance of people, marked irritability, detachment, 
distrust and social withdrawal.  Impressions of prolonged 
PTSD related to military experience and alcohol abuse in 
early remission were made.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3). 

The Veteran has a present disability as he has been diagnosed 
by VA mental health professionals as having PTSD.

The PTSD diagnosis was linked by a VA psychiatrist to the 
Veteran's purported in-service stressors, including the 
alleged physical assault, in a December 2007 examination.  
Therefore, the Board must consider whether there is credible 
evidence of the purported in-service stressor.

The Board notes that evidence of behavior changes following a 
claimed assault is considered relevant evidence for 
corroborating a Veteran's account of a stressor incident.  
Service personnel records reveal at least three incidents in 
which the Veteran received administrative punishments for 
various offenses, beginning in December 1974.  The Board 
finds that this evidence of a behavioral change corroborates 
the Veteran's reported stressor and serves as credible 
supporting evidence that his claimed in-service stressor 
occurred.  In addition, the Board finds that the statements 
submitted by the Veteran's brother and friend credibly 
demonstrate a change in the Veteran's personality as a result 
of service.  Therefore, service connection for PTSD is 
warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. § 
5107(b).


ORDER

New and material evidence having been received; the claim for 
service connection for right breast gynecomastia is reopened.

Entitlement to service connection for residuals of right 
breast gynecomastia is granted.

Entitlement to service connection for PTSD is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


